NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-4 and 6-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious in which a slope compensation signal that is proportional to a difference between a signal at the first switch terminal and a signal at the second switch terminal is configured for use in a power converter as cited with the rest of the claimed limitations.
Claims 2-4 and 6-8 are allowed based on the dependency from claim 1.
Claim 9 is allowed because the prior art of record does not disclose nor render obvious a first capacitor coupled between the third terminal and a ground terminal and configured to charge to a value of the current sense negative signal when the first switch is closed, in which a signal present at the third terminal is a negative slope signal; and a first resistor coupled via a second switch between the third terminal and the ground terminal, wherein, when the first switch is open and the second switch is closed, a slope compensation signal is generated responsive to a difference between the positive slope signal and the negative slope signal as cited with the rest of the claimed limitations.
Claims 10-14 are allowed based on the dependency from claim 9.
Claim 15 is allowed because the prior art of record does not disclose nor render obvious a first capacitor coupled between the fourth terminal and a ground terminal and configured to charge to a value of the current sense negative signal when the first switch is closed, in which a signal present at the fourth terminal is a negative slope signal; and a first resistor coupled via a second switch between the fourth terminal and the ground terminal; when the high-side FET is in a conductive state the first switch is open, the second switch is closed, and the slope compensation signal is generated responsive to a difference between the positive slope signal and the negative slope signal when the first capacitor discharges through the first resistor as cited with the rest of the claimed limitations.
Claims 16-20 are allowed based on the dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842